Electronically Filed
                                                     Supreme Court
                                                     SCPW-12-0000417
                                                     26-APR-2012
                                                     09:21 AM




                        NO. SCPW-12-0000417


           IN THE SUPREME COURT OF THE STATE OF HAWAI'I



                  MYLES D. SAPUTO, Petitioner,

                                vs.

    THE HONORABLE BLAINE J. KOBAYASHI, JUDGE OF THE DISTRICT
COURT OF THE SECOND CIRCUIT, STATE OF HAWAI'I, Respondent.




                        ORIGINAL PROCEEDING


                      ORDER DENYING PETITION

(By: Recktenwald, C.J., Nakayama, Acoba, Duffy, and McKenna, JJ.)



          By letters dated April 11, 2012, Myles D. Saputo seeks


review of the actions of Second Circuit District Judge Blaine


Kobayashi in Case No. 2RC10-1-004119, City Bank v. Myles D.


Saputo.   We view the letters as a petition for writ of mandamus. 


               A writ of mandamus and/or prohibition is

          an extraordinary remedy that will not issue

          unless the petitioner demonstrates a clear

          and indisputable right to the relief

          requested and a lack of other means to

          redress adequately the alleged wrong or to

          obtain the requested action. Straub Clinic &

          Hospital v. Kochi, 81 Hawai'i 410, 414, 917
           P.2d 1284, 1288 (1996). Such writs are not

           meant to supersede the legal discretionary

           authority of the lower court, nor are they

           meant to serve as legal remedies in lieu of

           normal appellate procedures. Id. Where a

           trial court has discretion to act, mandamus

           will not lie to interfere with or control the

           exercise of that discretion, even when the

           judge has acted erroneously, unless the judge

           has exceeded his or her jurisdiction, has

           committed a flagrant and manifest abuse of

           discretion, or has refused to act on a

           subject properly before the court under

           circumstances in which it has a legal duty to

           act. 


Kema v. Gaddis, 91 Hawai'i 200, 204-205, 982 P.2d 334, 338-339

(1999).


           Petitioner Saputo’s letters make a number of


allegations, but provide nothing from the court record to support


the allegations, and review of the public docket for case number


2RC10-1-004119 reveals the case is pending in the district court. 


Petitioner will have the opportunity to seek review by way of


appeal after judgment is entered in case number 2RC10-1-004119. 


Therefore,


           IT IS HEREBY ORDERED that the Clerk shall file


Petitioner Saputo’s letters as a petition for writ of mandamus,


without payment of the filing fee.


           IT IS FURTHER ORDERED that the Petition is denied. 


This denial is without prejudice to any timely appeal, complaint 





                                -2­
to the Commission on Judicial Conduct, or other lawful means of


seeking redress.

          DATED: Honolulu, Hawai'i, April 26, 2012.

                              /s/ Mark E. Recktenwald

                              /s/ Paula A. Nakayama

                              /s/ Simeon R. Acoba, Jr.

                              /s/ James E. Duffy, Jr.

                              /s/ Sabrina S. McKenna





                               -3­